Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said main flow passages" in lines 2 and 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the extension direction" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the sum" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the width" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the height" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over TIEU et al. (6,491,510).
	Regarding claims 1-10 and 12-17, TIEU et al. discloses a forming mold comprising an inlet (30), two outlets (claim 1) and two main flow passages (40, 50), said main flow passages being symmetrically arranged with respect to a central axis, said two main flow passages each comprising an inlet section and an outlet section, said inlet sections of said two main flow passages each having one end thereof commonly connected to said inlet, the extension direction of said inlet section of each of said two main flow passages respectively defining with said central axis a first included angle therebetween (Figure 1), said outlet section of each of said main flow passage having one end thereof connected to one respective said outlet, the width of said two main flow passages gradually increasing from said inlet toward said outlets, the height of said two main flow passages gradually reducing from said inlet toward said outlets (Figure 1).
	TIEU et al. is silent to the sum of the angles of the two said first included angles ranging from 44.2 to 48.8 degrees.  However, TIEU et al. discloses the method of adjusting and balancing the flows is done in an empirical fashion requiring an inventory of components 14 and 28, each having different apex angles (C7:L7-10).  It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the sum of the angles of the two said first included angles of TIEU et al. to range from 45 to 52 degrees or the sum of the angles of said two second included angles to range from 37 to 52 degrees because such dimensions would have been found in finding operable dimensions for the apparatus depending upon the sizes of the passageways and outlets, the number of passageways, and the number and spacing of the outlets. Furthermore, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, InGardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	TIEU et al. is silent for making polyvinyl chloride foamed wood-like slats.  However, such recitation relates to the intended use of the claimed apparatus. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); see MPEP 2114. “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restatedin In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)). See MPEP 2115. Furthermore, the claimed apparatus is capable of making polyvinyl chloride foamed wood-like slats.

Allowable Subject Matter
Claim 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742